Citation Nr: 1638557	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-19 964A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for a right leg disorder, to include as  secondary to degenerative disc disease of the lumbar spine.  

3.  Entitlement to an acquired psychiatric disability, to include anxiety disorder, major depressive disorder, and a sleep disorder, to include as secondary to degenerative disc disease of the lumbar spine. 

4.  Entitlement to service connection for a cardiovascular disability, to include residual chest pain, claimed as costochondritis.  

5.  Entitlement to service connection for an umbilical hernia

6.  Entitlement to service connection for a gastrointestinal disability to include gastroenteritis. 

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 

(The claim for service connection for vision problems is the subject of a separate decision.)  

REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1988 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 
Pursuant to discussion in this regard at the hearing, the undersigned has consolidated the claims for service connection for anxiety disorder, major depressive disorder, and a sleep disorder as listed on the Title Page.  See August 1, 2016 Hearing Transcript (T), page 24; Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Also pursuant to discussion in this regard at the August 2016 hearing, the claim for service connection for a cardiovascular disability and chest pain have been consolidated as listed on the Title Page.  T., page 13.  Finally, given the nature of the gastrointestinal symptoms reflected by the evidence of record and the additional digestive system diagnosis of gastroesophageal reflux disease (GERD) of record, the claim for service connection for gastroenteritis has been expanded as set forth on the Title Page.  Clemmons, supra.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that a remand of the claims on appeal is necessary in order to ensure that there is a complete record upon which to decide these claims to ensure that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

First with regard to the claim for service connection for degenerative disc disease of the lumbar spine, while a current disability associated with this condition has been shown, to include at a January 2012 VA spine examination, the January 2012 VA examination did not include an opinion as to whether this condition is etiologically related to service.  As such, given the history of recurrent back pain reported by the Veteran on a medical history collected in conjunction with the July 1992 separation examination and the Veteran's credible and competent testimony as to, essentially continuity of back symptomatology from service to the present time (T. pages 2-7), the Board finds the January 2012 VA spine examination addressing the claim for service connection for a spine disability to be inadequate.  As such, the AOJ will be directed to obtain an addendum opinion from the VA examiner who conducted the January 2012 VA spine examination, or a suitable substitute, addressing the matter of whether degenerative disc disease of the lumbar spine is etiologically related to service.  See Barr v Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Given the necessity of remanding the claim for service connection for degenerative disc disease of the lumbar spine, the claims for service connection for a right leg disorder and an acquired psychiatric disability as secondary to this disability must be remanded for an opinion as to whether these conditions are related to the lumbar spine disability.    

With respect to the claim for service connection for an umbilical hernia, while the January 2012 VA examination found that this condition was not related to service, the basis for this opinion was that this condition was not demonstrated this examination.  However, at the August 2016 hearing, the Veteran asserted that she was in a "waiting period" for VA hernia surgery, and that such surgery would be provide when she lost "a few pounds."  T., page 19.  Corroboration for such testimony is reflected by a September 21, 2015, VA ultrasound (the reports from which are contained in the Virtual VA File) that demonstrated small fat containing a periumbilical hernia, with a notation of a pending surgery consultation for repair.  

Given the above and in short, as the most recent record of VA treatment (as contained in the Virtual VA file) is, aside from an April 2016 VA ophthalmology clinic note, dated in March 2016, the AOJ below will be requested to obtain the updated VA treatment records. Additionally, given the September 2015 ultrasound, the AOJ will be directed to obtain an addendum opinion as to whether such is etiologically related to service, to include the umbilical laxity, without hernia, demonstrated at the July 1992 separation examination.  See McClain v. Nicholson, 21 Vet. App. 319, 321(2007) (holding that the requirement of the existence of a current disability for the purposes of service connection is satisfied when a Veteran has a disability at the time she files her claim for service connection or during the pendency of that claim).  

With respect to the claim for service connection for a gastrointestinal disability to include gastroenteritis, while the January 2012 VA examination found that gastroenteritis was not related to service, the basis for this opinion was that this condition was not demonstrated during this examination.  However, at the August 2016 hearing, the Veteran reported that she was continuing to experience abdominal pain and that she is being treated for these symptoms.  T., pages 15-17.  Moreover, VA clinical records dated after the January 2012 VA examination, to include those dated in May 2014, reflect treatment for abdominal distress, and the Veteran underwent a barium swallow at a VA medical facility on May 21, 2014 (the reports from which are contained in the Virtual VA file) to assess these symptoms.  In addition, a VA problem list (also contained in the Virtual VA file) retrieved in March 2016 reflects an assessment of GERD, and the prescription list received at that time includes Ondansetron for nausea and vomiting and pantoprazole for acid reflux.  As such, the AOJ will be directed to obtain an addendum opinion addressing the matter of whether a gastrointestinal disability shown at any time during the appeal period is etiologically related to service, to include the gastroenteritis shown in service as documented by service treatment reports (STRs) dated in July 1991.  See Barr, McClain, supra.  

As for the claim for service connection for a cardiovascular disability to include chest pain, the opinion following the January 1992 VA examination again found that such disability was not related to service based on a determination of no current relevant disability being demonstrated at the examination.  However, the post service evidence, to include the January 1992 VA examination, reflects a diagnosis of hypertension, and the aforementioned VA problem list reflects assessments to include syncope, chronic diastolic heart failure, and chest wall pain.  In addition, a prescription list retrieved in March 2016 includes carvedilol for treatment of heart rate and blood pressure.  As such, and given the STRs reflecting some elevated blood pressure readings and a positive history for hypertension noted at separation from service, as well as a June 1992 STR reflecting treatment for chest pain and a "pressure sensation," the AOJ will be directed to obtain an addendum opinion addressing the matter of whether a cardiovascular disability to include chest pain or costochondritis is shown at any time during the appeal period is etiologically related to service.  Id. 

With respect to the claim for TDIU, as the adjudication of this claim could be impacted by a favorable resolution of any of the claims that must be remanded herein, the adjudication of this claim must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991). 

Finally, in light of testimony to the undersigned as to the possible existence of additional pertinent treatment records, the AOJ will be requested to secure any pertinent outstanding private or VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and assist her in obtaining any additional private treatment records she identifies.  All attempts to obtain any records must be documented in the claims file.  The AOJ should make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

2.  Associate with the record any VA clinical reports pertinent to the Veteran dated after March 1, 2016, to include all records from the Birmingham VAMC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for examinations for her claims for service connection for degenerative disc disease of the lumbar spine; a psychiatric condition; a right leg condition; a cardiovascular disability to include residual chest pain and/or costochondritis; a gastrointestinal disability to include gastroenteritis; and an umbilical hernia.  The electronic record, to include a copy of this remand, must be made available and reviewed by the examiner.  The opinions should note that this record was reviewed.

The examiner should provide the following:

(a).  Identify all disabilities related to the Veteran's lumbar spine and right leg;

(b).   Render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any identified lumbar spine disability(ies) is related to the Veteran's active service;

(c). If so, render an opinion as to whether any identified right leg disabilities are related to the Veteran's lumbar spine disability(ies).

The Veteran's lay statements regarding her history must be fully considered and discussed when formulating any opinion.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

4.  Schedule the Veteran for examinations for her claims for service connection for a cardiovascular disability to include residual chest pain and/or costochondritis. The electronic record, to include a copy of this remand, must be made available and reviewed by the examiner.  The opinions should note that this record was reviewed.

The examiner should provide the following:

(a).  Identify all disabilities related to the Veteran's heart and chest pain, including whether she has costochondritis;

(b).   Render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any identified heart disability(ies), to include costochondritis, is related to the Veteran's active service.

The Veteran's lay statements regarding her history must be fully considered and discussed when formulating any opinion.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

5.  Schedule the Veteran for examinations for her claims for service connection for a gastrointestinal disability to include gastroenteritis, and an umbilical hernia.  The electronic record, to include a copy of this remand, must be made available and reviewed by the examiner.  The opinions should note that this record was reviewed.

The examiner should provide the following:

(a).  Identify all gastrointestinal disabilities, to include GERD or an umbilical hernia. The examiner is referred to the September 2015 ultrasound addressing a hernia;

(b).   Render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any identified gastrointestinal disabilities, to include GERD or an umbilical hernia, are related to the Veteran's active service.

The Veteran's lay statements regarding her history must be fully considered and discussed when formulating any opinion.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

6.  In the event that service connection for degenerative disc disease of the lumbar spine is granted, the AOJ should obtain an opinion as to whether the Veteran's psychiatric condition(s) are related to the lumbar spine disability. 

7.  After completion of the above and any other indicated development, the AOJ should readjudicate the claims that have been remanded, to include TDIU.  If any such claim is denied, the AOJ should furnish the Veteran and her representative with an appropriate supplemental statement of the case that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

